DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

November 2, 2017

FROM:

Brian Neale, Director
Center for Medicaid and CHIP Services

SUBJECT:

Delivery System and Provider Payment Initiatives under Medicaid Managed
Care Contracts

The Centers for Medicare & Medicaid Services’ (CMS) Medicaid managed care rules 1 include
requirements for how states may implement delivery system and provider payment initiatives
under Medicaid managed care contracts, including those with managed care organizations
(MCOs), prepaid inpatient health plans (PIHPs), and prepaid ambulatory health plans (PAHPs).
These types of payment arrangements permit states to direct specific payments made by
managed care plans to providers under certain circumstances and can assist states in furthering
the goals and priorities of their Medicaid programs. While CMS continues its review of the
managed care rule, this informational bulletin provides information for states on strategies to
implement such payment arrangements within the parameters of the rule.
Specifically, 42 CFR 438.6(c)(1)(i) through (iii) specify the ways states may set parameters on
how expenditures under managed care contracts are made by managed care plans to assist states
in achieving their overall objectives for delivery system and payment reform and performance
improvement. These state directed payments must be based on delivery and utilization of
services to Medicaid beneficiaries covered under the contract, outcomes, and quality of the
delivered services. 2 These permissible state directed payments fall into three categories 3:
1. Directing managed care plans to implement specific value-based purchasing models.
Examples of value-based purchasing could include bundled payments, episode-based
payments, accountable care organizations (ACOs), or other alternative payment models
intended to recognize value or outcomes over the volume of services.
2. Directing managed care plans to implement multi-payer or Medicaid-specific delivery
system reform or performance improvement initiatives. Examples of delivery system

1 Medicaid and Children’s Health Insurance Program (CHIP) Programs; Medicaid Managed Care, CHIP Delivered
in Managed Care, and Revisions Related to Third Party Liability; Final Rule, 81 Fed. Reg. 27498 (May 6, 2016)
(available at: https://www.federalregister.gov/documents/2016/05/06/2016-09581/medicaid-and-childrens-healthinsurance-program-chip-programs-medicaid-managed-care-chip-delivered); and Medicaid Program; The Use of
New or Increased Pass-Through Payments in Medicaid Managed Care Delivery Systems; Final Rule, 82 Fed. Reg.
5415 (Jan. 18, 2017) (available at: https://www.gpo.gov/fdsys/pkg/FR-2017-01-18/pdf/2017-00916.pdf).
2 These state directed managed care payments are in contrast to pass-through payments, which are disconnected
from the amount, quality, or outcomes of services delivered to Medicaid managed care enrollees under the managed
care contract; see: https://www.medicaid.gov/federal-policy-guidance/downloads/cib072916.pdf.
3 These categories are not intended to be mutually exclusive.

CMCS Informational Bulletin – Page 2

reform or performance improvement initiatives could include pay for performance
arrangements, quality-based payments, or population-based payment models.
3. Directing managed care plans to adopt specific types of parameters for provider
payments for providers of a particular service under the contract, including minimum
fee schedules, a uniform dollar or percentage increase, or maximum fee schedules.
Approval Criteria for State Directed Payment Arrangements
All state directed payments included in Medicaid managed care contracts under §438.6(c) must
be based on the utilization and delivery of services to Medicaid beneficiaries covered under the
contract in order to be approved by CMS, and these payments must be directed equally, using the
same terms of performance across a class of providers. Provider participation in these state
directed payments cannot be conditioned upon the provider entering into or adhering to
intergovernmental transfer agreements.
The directed payments must also advance at least one of the goals and objectives in the state’s
Medicaid managed care quality strategy and have an evaluation plan to assess the degree to
which the directed payment arrangement achieves its objectives. The basis and scope of the
evaluation plan should be commensurate with the size and complexity of the payment
arrangement. For example, a state implementing a minimum fee schedule to promote access to
care may be able to utilize existing mechanisms to evaluate the effectiveness of the payment
arrangement, such as external quality review (EQR) or an existing consumer or provider survey.
In general, an evaluation plan should include: the identification of performance criteria which
can be used to assess progress on the specified goal(s) and objective(s); baseline data for
performance measure(s); and improvement targets for performance measure(s). States have the
ability to identify performance measure(s) that are most appropriate for this evaluation and may
wish to consider using performance measures currently being used by the state or other existing
measure sets in wide use across the Medicaid, CHIP, and Medicare programs to facilitate
alignment and reduce administrative burden 4.
In addition, if states elect to direct their managed care plans to implement a value-based or
delivery system reform payment arrangement, such as those payment arrangements described in
categories 1 or 2 above, these directed payments will also need to make provider participation
available using the same terms of performance for a class of providers and use a common set of
performance measures4 across all payers and providers participating in the reform or
improvement initiative. For these value-based or delivery system reform payments, states cannot
set the amount or frequency of the expenditures, nor can states recoup any unspent funds
allocated for these payment arrangements from the managed care plans.

4 Examples of measure sets in wide use across Medicaid programs include the Medicaid and CHIP Child Core Set
(https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/child-core-set/index.html), the
Medicaid Adult Core Set (https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/adultcore-set/index.html), the Medicaid Health Homes Core Set (https://www.medicaid.gov/state-resourcecenter/medicaid-state-technical-assistance/health-homes-technical-assistance/health-home-quality-reporting.html),
and the Core Quality Measure Collaborative sets (https://www.cms.gov/medicare/quality-initiatives-patientassessment-instruments/qualitymeasures/core-measures.html).

CMCS Informational Bulletin – Page 3

Multi-Year Approval of State Directed Payment Arrangements
Under §438.6(c), state directed payment arrangements cannot be renewed automatically beyond
a fixed period of time. We have generally interpreted this fixed period of time under the
regulation to be an annual term, as CMS explained in the final rule that we sought to evaluate
and measure the impacts of these reforms, and we generally believe that this would require an
annual review of the payment arrangements. However, we understand that some states are
specifically pursuing multi-year payment arrangements to transform their healthcare delivery
systems and believe that states can develop payment arrangements that are intended to pursue
delivery system reform over a fixed period of time that is longer than one year. For example,
states that have multi-year delivery system reform initiatives may want to pursue approval of a
multi-year managed care directed payment arrangement that is commensurate with the length of
their delivery system reform initiative.
In an effort to be mindful of states’ payment reform efforts, we believe that under certain
circumstances the regulatory requirements under §438.6(c) can support multi-year payment
arrangements when the following criteria are met: (1) the state has explicitly identified and
described the payment arrangement in the preprint as a multi-year payment effort, including a
description of the payment arrangement by year, to the extent the payment arrangement varies by
year; (2) the state has developed and described a plan for pursuing a multi-year payment
arrangement, including the state’s plan for multi-year evaluation, and the impact of a multi-year
payment arrangement on the state’s goal(s) and objective(s) in the state’s quality strategy; and
(3) the state will not be making any changes to the payment methodology described in the
preprint for all years of the multi-year payment effort; and (4) CMS determines approval of a
multi-year directed payment arrangement is appropriate.
If the state makes changes to the approved payment methodology during the multi-year payment
effort, the state would be required to obtain written approval from CMS prior to implementation
of the new or revised payment methodology. We believe that this approach under §438.6(c) will
balance CMS’ desire to evaluate these payment arrangements in Medicaid managed care with the
goal of also reducing state administrative burden.
Payment Arrangements Not Subject to Approval Under 42 CFR 438.6(c)
Finally, we note the following situations would not constitute a payment arrangement requiring
approval under §438.6(c):
1. States contractually implementing a general requirement for managed care plans to
increase provider reimbursement for services provided to Medicaid beneficiaries covered
under the contract, as long as the state is not mandating a specific payment methodology
or amounts and managed care plans retain the discretion for the amount, timing, and
mechanism for making such provider payments.
2. States contractually implementing a general requirement for managed care plans to utilize
value-based purchasing or alternative payment arrangements when the state does not
mandate a specific payment methodology and managed care plans retain the discretion to
negotiate with network providers the specific terms for the amount, timing, and
mechanism of such value-based purchasing or alternative payment arrangements.

CMCS Informational Bulletin – Page 4

To illustrate the aforementioned situations, a state implements a general requirement for
managed care plans to increase their overall rates for primary care services provided to all
Medicaid beneficiaries covered under the contract, or for managed care plans to make 20 percent
of their provider payments as value-based purchasing payments. These examples would not be
state directed payments under our interpretation of the regulation as long as the state is not
mandating a specific payment methodology or amounts under the contract. In addition, we note
that when payment is tied to the utilization and delivery of a specific service or benefit provided
to a specific enrollee under the contract, such payments are not pass-through payments as
defined in 42 CFR 438.6(a) and not subject to the requirements under 42 CFR 438.6(d).
Implementing State Directed Payment Arrangements and Technical Assistance
Contract arrangements that direct the managed care plan’s expenditures must have written
approval from CMS prior to implementation and before approval of the corresponding Medicaid
managed care contract(s) and rate certification(s). The compliance date for §438.6(c) is the
rating period for Medicaid managed care contracts beginning on or after July 1, 2017. To help
expedite the approval process, CMS has developed the attached §438.6(c) preprint which
implements the prior approval process and must be submitted and approved by CMS before
implementing any of the specific payment arrangements described in §438.6(c). States should
submit the §438.6(c) preprint via the regional office mailboxes that are currently in use. To
ensure a timely review process for states, CMS is committing to process §438.6(c) preprints that
do not contain significant policy or payment issues within 90 calendar days after receipt of a
complete submission.
As part of a pilot program, CMS has already approved state directed payment arrangements in
several states and found that early discussions with states and technical assistance on completing
the preprint are beneficial for both states and CMS during the review process. We are including
in Appendix A (https://www.medicaid.gov/medicaid/managed-care/downloads/guidance/
appendix-a.pdf) examples of approvable state directed payment arrangements. We encourage
states to reach out early for technical assistance to expedite CMS’ review of state proposals.
Please contact your regional office representative or John Giles, Technical Director in the
Division of Managed Care Plans, at (410) 786-1255 or via email at John.Giles@cms.hhs.gov.
We look forward to continuing our partnership with you to deliver on our shared goals of
providing high quality, sustainable healthcare to those who need it most.

